Exhibit 10.3



ADDENDUM TO RESTRICTED STOCK AWARD AND STOCK OPTION AGREEMENTS (AS APPLICABLE)
    
8.    Change in Control*.


8.1
Notwithstanding any other Section of this Award Agreement to the contrary, in
the event of the Participant’s Involuntary Termination either (i) following a
Change in Control or (ii) within 36 months following a Merger of Equals (as
defined below), all Restricted Stock Awards/Stock Options subject to this
Agreement will become fully vested as of the date of termination. For purposes
of this Section 8.1, the term Involuntary Termination shall include (i) any
termination by the Company or Subsidiary of a Director Emeritus or Advisory
Director (other than for Cause) or (ii) any Termination of Service of a Director
as a result of the failure to re-nominate or re-elect such Director (other than
in connection with a termination for Cause).



8.2
A “Change in Control” will be deemed to have occurred as provided in Section 4.2
of the Plan.



8.3
A “Merger of Equals” shall be deemed to have occurred at such time as (i) a plan
of reorganization, merger, consolidation or similar transaction (collectively, a
“Merger”) is consummated in which the Bank or the Company is the resulting or
surviving institution or corporation, and (ii) as part of such Merger (A) the
Company issues 30% or more of its outstanding common stock to one or more
persons (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
who immediately prior to the completion of the Merger were stockholders of the
institution or company that merges into or combines with the Bank or the
Company, and (B) less than 60% of the members of the Board of Directors of the
Company immediately after the completion of the Merger consists of persons who
were members of the Board of Directors of the Company immediately prior to the
completion of the Merger. Notwithstanding the foregoing, a Merger of Equals
shall not include (a) the formation of a joint venture; (b) the acquisition of
an asset or a group of assets that does not constitute a business; or (c) a
combination of entities or businesses under common control. Notwithstanding
anything in this Agreement or the Plan to the contrary, for purposes of a Merger
of Equals, the term “Involuntary Termination” shall not include termination of
employment by an Employee Participant for Good Reason due to a material
diminution in his or her authority, duties or responsibilities, as described in
Section 8.1(t)(ii) of the Plan.

 


* For purposes of the Stock Option Agreements, this is an amendment to numbered
paragraph 9.




